DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.  Claims 1-4, 9-11 and 13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claim 1, the phrase “the metal central portion of the comb connection teeth is directly adjacent a cutting blade of the hair cutting appliance” is unclear. Examiner notes the claim is directed only to a comb for a hair cutting appliance, and the comb must only be capable of use with a hair cutting appliance. The current claim language does not positively recite a cutting blade, and as such, any reference to the geometry of the comb relating to a cutting blade is relative and unclear. Examiner also notes the specification does not appear to provide what directly adjacent refers to in regards to the cutting blade and comb teeth. Does it allow for spacing or air between structural components or a direct contact? As currently shown in Figures 1, 2 and 3, the relationship of teeth (136) and cutting blades (10) is unclear, as neither figure appears to specifically show direct contact of the blades in relation to teeth 136. As such, for the purposes of examination, the phrase “directly adjacent” will be interpreted as “next to” or spaced from.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Melton (U.S. Patent Pub. No. 2008/0005908) in view of Trichell (U.S. Patent No. 4,563,814).
Regarding claim 1, Melton teaches a comb (10) for a hair cutting appliance (11) (Paragraph 0019; Figure 9) having a cutting direction (C1), the comb (10) comprising a comb connection part (X3) connecting a first comb part (X1) and a second comb part (X2)(Examiner notes the term part has been treated as portion as noted in the attached definition for part), 
wherein the first comb part (X1) comprises a plurality of first comb teeth (66), the first comb teeth being arranged, during use, to guide hair towards the hair cutting appliance for cutting (See annotated Figure 5 below); 
the second comb part (X2) comprises a plurality of second comb teeth (62,64) aligned with the first comb teeth (See annotated Figure 5 below); 
wherein the first and second comb teeth (66)(62,64) are connected together by connection comb teeth (26) of the comb connection part (See annotated Figure 5 below);
 wherein the first comb teeth (66) and the second comb teeth (62,64) are at least partially formed from a plastics material (Paragraph 0019); 
wherein a central portion of each of the connection comb teeth, located between the first comb teeth and the second comb teeth, is formed from plastic, and wherein the comb is configured such that when the comb is coupled to the hair cutting appliance, the plastic central portion of the comb connection teeth is directly adjacent a cutting blade (28) of the hair cutting appliance (11) (Figures 9 and 10; Examiner notes a central portion of the connection comb teeth 26 is adjacent, or next to, the cutting blade 28); and 
wherein, during use of the comb, the first comb teeth (66) precede the connection comb teeth (26) and the second comb teeth (62,64) trail the connection comb teeth (26) when viewed in the cutting direction (See annotated Figures 5 and 7 below; Examiner notes the first, second and connection comb teeth have been treated as separate portions).

    PNG
    media_image1.png
    516
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    555
    media_image2.png
    Greyscale

Melton does not provide wherein the connection comb teeth are formed from metal.
Trichell teaches it is known in the art of hair cutting devices to provide a clipping head of molded plastic materials reinforced with metal particles (Col. 4, Lines 17-23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Melton to incorporate the teachings of Trichell to provide the plastic comb with metal particles. In doing so, it prevents dulling during use (Col. 4, Lines 17-23).

Regarding claim 2, the modified device of Melton teaches wherein the second comb part (X2) further comprises a coupling portion (42) for coupling the comb to the hair cutting appliance (Melton; Figures 2 and 9; Paragraph 0022).

Regarding claim 11, the modified device of Melton hair cutting system comprising the comb (10) of claim 1 and the hair cutting appliance (11)(Melton Figure 9).
Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Melton (U.S. Patent Pub. No. 2008/0005908) in view of Trichell (U.S. Patent No. 4,563,814) as applied to claim 1 above, and further in view of Krenik (U.S. Patent Pub. No. 2015/0197016) hereinafter Krenik-016.
Regarding claim 3, the modified device of Melton wherein the connection comb teeth (26) are made of a plastics material (Melton Paragraph 0019).
The modified device of Melton does not provide the connection comb teeth at least partially covered with a plastic material.
Krenik-016 teaches it is known in the art of hair cutting devices to incorporate comb teeth made of plastic, or metal, with a coating (Paragraph 0084).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Melton to incorporate the teachings of Krenik-016 to provide a comb tooth with a coating. Doing so, provides a desirable level of friction to hair collected in cutter head (Paragraph 0084).
The modified device of Melton in view of Krenik-016 does not provide the coating as plastic.
One of ordinary skill in the art would have good reason to materials which are known to be useful for a particular cutting function. There are a finite number of possible materials which pertain to a handheld hair cutting device and allow for the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable material in an attempt to provide an improved cutting function for hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 4, the modified device of Melton does not provide wherein the first and/or second comb parts are moulded over at least part of the connection comb teeth.
Krenik-016 teaches it is known in the art of hair cutting devices to incorporate comb teeth made of plastic, or metal, with a coating (Paragraph 0084).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Melton to incorporate the teachings of Krenik-016 to provide the comb tooth with a coating. Doing so, provides a desirable level of friction to hair collected in cutter head (Paragraph 0084).
Therefore, the modified device of Melton, in view of Krenik-016 provides wherein the first and/or second comb parts are moulded over at least part of the connection comb teeth (Melton Figure 5 and Krenik-016 Paragraph 0084).

Regarding claim 10, the modified device of Melton wherein the comb connection part comprises at least one metal element (Trichell Col. 4, Lines 17-23).
The modified device of Melton does not provide the at least one metal element at least partially covered with a plastic material.
Krenik-016 teaches it is known in the art of hair cutting devices to incorporate comb teeth made of plastic, or metal, with a coating (Paragraph 0084).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Melton to incorporate the teachings of Krenik-016 to provide the comb tooth with a coating. Doing so, provides a desirable level of friction to hair collected in cutter head (Paragraph 0084).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Melton (U.S. Patent Pub. No. 2008/0005908) in view of Trichell (U.S. Patent No. 4,563,814) as applied to claim 1 above, and further in view of Saferstein (U.S. Patent No. 4,671,303).
Regarding claim 9, the modified device of Melton provides a thickness of the connection comb teeth (26) in a direction perpendicular to the cutting direction (C1) when in use (Melton Figure 1 and Annotated Figure 5 above).
The modified device of Melton does not provide the thickness is less than 3mm.
Saferstein teaches it is known in the art of combs to incorporate comb teeth having a thickness less than 3mm (Figures 1 and 3; Col. 3, Lines 19-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Melton to incorporate the teachings of Saferstein to provide teeth having a thickness less than 3mm. In doing so, it allows for a variance in the thickness of comb teeth through hair for specific applications as desired by the user (Col. 1, Lines 46-50).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Melton (U.S. Patent Pub. No. 2008/0005908) in view of Trichell (U.S. Patent No. 4,563,814) as applied to claims 1 and 11 above, and further in view of Baker (U.S. Patent No. 5,050,305).
Regarding claim 13, the modified device of Melton does not provide wherein a distance between the cutting blade of the hair cutting appliance and the comb connection part is adjustable in order to adjust the length of hair after being cut by the hair cutting system.
Baker teaches it is well known in the art of hair cutting systems to provide a hair trimmer (10) with a cutting end (24) having blades (26,28) and a removable comb attachment (34) wherein a distance between the cutting bladed of the hair trimmer and the comb attachment is adjustable in order to adjust the length of hair after being cut by the hair cutting system (Col. 2, Lines 5-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Melton to incorporate the teachings of Baker to provide an adjustable comb connection. In doing so, it allows for a variety of cuts to be made as desired by the user (Col. 2, Lines 22-25).

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
-Applicant has argued “Thus, the Patent Office asserts that the middle section X3 of this structure is the comb connection part (X3) connecting a first comb part (X1) and a second comb part (X2), and the first and second comb teeth (66) (62,64) are connected together by connection comb teeth (26). However, this annotated figure demonstrates that the central portion of each of the connection comb teeth — located between the first and second comb teeth — is NOT formed from metal. And notably, although the Patent Office asserts that “[1]t would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Melton to incorporate the teachings of Trichell to provide the plastic comb with metal particles,” this does not disclose or suggest the claimed connection comb teeth with a central portion of each of the connection comb teeth — located between the first and second comb teeth — formed from metal”. Examiner notes the claim limitation only requires the tooth to be formed from metal, and does not require the entirety of the part or portion to only be metal. As such, the device of Trichell utilizes plastic and metal particles in combination, thereby reading upon the entire tooth, including the connection tooth portions, being formed from metal” as required by the current claim limitations.

-Applicant has also argued “However, comparing FIG. 9 with the Patent Office's annotation of FIG. 5 of Melton, it is clear that the metal central portion of the comb connection teeth is NOT directly adjacent a cutting blade of the hair cutting appliance when the comb is coupled to the hair cutting appliance. Indeed, the portion of the Melton device identified as the comb connection and/or comb connection teeth is held at a distance from the blade”.
Examiner notes in the new 112 rejections above, the newly added language is unclear. The phrase “the metal central portion of the comb connection teeth is directly adjacent a cutting blade of the hair cutting appliance” is unclear. Examiner notes the claim is directed only to a comb for a hair cutting appliance, and the comb must only be capable of use with a hair cutting appliance. The current claim language does not positively recite a cutting blade, and as such, any reference to the geometry of the comb relating to a cutting blade is relative and unclear. Examiner also notes the specification does not appear to provide what directly adjacent refers to in regards to the cutting blade and comb teeth. Figures 1-3 of the application does not appear to show the relationship of teeth (136) and cutting blades (10). Figure 3 appears to show the metal central portion (136) but does not show the metal central portion in relation to the cutting blade (10). Figures 1 and 2 show the cutting blade, but not the metal central portion. As such, for the purposes of examination, the phrase “directly adjacent” will be interpreted as “next to” or allowing spacing to some degree, thereby reading upon the current claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD D CROSBY JR/  08/29/2022           Examiner, Art Unit 3724